THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN
ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.

Warrant No. 051

No. of Shares of Common Stock: 2% of the Common Stock at the time of Exercise

WARRANT

to Purchase Common Stock of

Cross Click Media, Inc.
a Nevada Corporation

This Warrant certifies that Charles J. Kalina, III (“Purchaser”), is entitled to
purchase from Cross Click Media, Inc., a Nevada corporation (the “Company”), 2%
of the shares of total Common Stock (or any portion thereof) at a total exercise
price of $10,000, all on the terms and conditions hereinafter provided.

Section 1. Certain Definitions. As used in this Warrant, unless the context
otherwise requires:

“Articles” shall mean the Articles of Incorporation of the Company, as in effect
from time to time.

“Common Stock” shall mean the Company’s authorized common stock, $.001 par value
per share.

“Exercise Price” shall mean the exercise price per share of Common Stock set
forth above, as adjusted from time to time pursuant to Section 3 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Warrant” shall mean this Warrant and all additional or new warrants issued upon
division or combination of, or in substitution for, this Warrant. All such
additional or new warrants shall at all times be identical as to terms and
conditions and date, except as to the number of shares of Common Stock for which
they may be exercised.

“Warrant Stock” shall mean the shares of Common Stock purchasable by the holder
of this Warrant upon the exercise of such Warrant.

“Warrantholder” shall mean the Purchaser, as the initial holder of this Warrant,
and its nominees, successors or assigns, including any subsequent holder of this
Warrant to whom it has been legally transferred.

Section 2. Exercise of Warrant.

(a) At any time after the date hereof, and up until November 18, 2016, the
Purchaser may at any time and from time to time exercise this Warrant, in whole
or in part.

(b) (i) The Warrantholder shall exercise this Warrant by means of delivering to
the Company at its office identified herein (i) a written notice of exercise,
including the number of shares of Warrant Stock to be delivered pursuant to such
exercise, (ii) this Warrant and (iii) payment equal to the pro-rata amount of
the Total Exercise Price in accordance herewith. In the event that any exercise
shall not be for all shares of Warrant Stock purchasable hereunder, the Company
shall deliver to the Warrantholder a new Warrant

1 

 

registered in the name of the Warrantholder, of like tenor to this Warrant and
for the remaining shares of Warrant Stock purchasable hereunder, within ten (10)
days of any such exercise. Such notice of exercise shall be in the Subscription
Form set out at the end of this Warrant.

(ii) The Warrantholder may elect to pay the Exercise Price to the Company either
(1) by cash, certified check or wire transfer, (2) by converting the Warrant
into Common Stock (“Warrant Conversion”) or (3) any combination of the
foregoing, and specifying such election(s) in the Subscription Form. If the
Warrantholder elects to pay the Exercise Price through Warrant Conversion, the
Company shall deliver to the Warrantholder (without payment by the Warrantholder
of any cash or other consideration) that number of shares of Common Stock equal
to the difference of (I) the total number of shares of Common Stock issuable
upon exercise of this Warrant minus (II) that number of Shares of Common Stock
having an aggregate “Value” (as defined herein) equal to the aggregate Exercise
Price. For purposes of this Section 2, “Value” per share of Common Stock shall
be the difference, as of the date of exercise, between the Exercise Price and
the Fair Market Value (as determined in good faith by the Company’s Board of
Directors) of the Warrant Stock.

(c) Upon exercise of this Warrant and delivery of the Subscription Form with
proper payment relating thereto, the Company shall cause to be executed and
delivered to the Warrantholder a certificate or certificates representing the
aggregate number of fully-paid and non-assessable shares of Common Stock
issuable upon such exercise.

(d) The stock certificate or certificates for Warrant Stock to be delivered in
accordance with this Section 2 shall be in such denominations as may be
specified in said notice of exercise and shall be registered in the name of the
Warrantholder or such other name or names as shall be designated in said notice.
Such certificate or certificates shall be deemed to have been issued and the
Warrantholder or any other person so designated to be named therein shall be
deemed to have become the holder of record of such shares, including to the
extent permitted by law the right to vote such shares or to consent or to
receive notice as stockholders, as of the time said notice is delivered to the
Company as aforesaid.

(e) The Company shall pay all expenses payable in connection with the
preparation, issue and delivery of stock certificates under this Section 2,
excluding any transfer taxes resulting from the exercise of the Warrant and the
issuance of Warrant Stock hereunder.

(f) All shares of Warrant Stock issuable upon the exercise of this Warrant in
accordance with the terms hereof shall be validly issued, fully paid and
non-assessable, and free from all liens and other encumbrances thereon, other
than liens or other encumbrances created by the Warrantholder.

(g) In no event shall any fractional share of Common Stock of the Company be
issued upon any exercise of this Warrant. If, upon any exercise of this Warrant,
the Warrantholder would, except as provided in this paragraph, be entitled to
receive a fractional share of Common Stock, then the Company shall deliver in
cash to such holder an amount equal to such fractional interest.

(h) however, in no event shall the Warrantholder be entitled to convert any
portion of this Note in excess of that portion of this Note upon conversion of
which the sum of (1) the number of shares of Common Stock beneficially owned by
the Warrantholder and its affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unconverted
portion of the Warrants or the unexercised or unconverted portion of any other
security of the Company subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Warrant with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by the Warrantholder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived by the Warrantholder upon, at the
election of the Warrantholder, not less than 61 days’ prior notice to the
Company, and the provisions of the conversion limitation shall continue to apply
until such 61st day (or such later date, as determined by the Warrantholder, as
may be specified in such notice of waiver).



2 

 



Section 3. Adjustment of Exercise Price and Warrant Stock.

(a) If, at any time prior to the Expiration Date, the number of outstanding
shares of Common Stock is (i) increased by a stock dividend payable in shares of
Common Stock or by a subdivision or split-up of shares of Common Stock, or (ii)
decreased by a combination of shares of Common Stock, then, following the record
date fixed for the determination of holders of Common Stock entitled to receive
the benefits of such stock dividend, subdivision, split-up, or combination, the
Exercise Price shall be adjusted to a new amount equal to the product of (I) the
Exercise Price in effect on such record date and (II) the quotient obtained by
dividing (x) the number of shares of Common Stock outstanding on such record
date (without giving effect to the event referred to in the foregoing clause (i)
or (ii)), by (y) the number of shares of Common Stock which would be outstanding
immediately after the event referred to in the foregoing clause (i) or (ii), if
such event had occurred immediately following such record date. In addition, the
Exercise Price may be adjusted in other circumstances set forth in Article 5 of
Exhibit A of the Articles.

(b) Upon each adjustment of the Exercise Price as provided in Section 3 (a), the
Warrantholder shall thereafter be entitled to subscribe for and purchase, at the
Exercise Price resulting from such adjustment, the number of shares of Warrant
Stock equal to the product of (i) the number of shares of Warrant Stock existing
prior to such adjustment and (ii) the quotient obtained by dividing (I) the
Exercise Price existing prior to such adjustment by (II) the new Exercise Price
resulting from such adjustment.

(c) If, at any time prior to the Expiration Date, there occurs an event which
would cause the automatic conversion (“Automatic Conversion”) of the Warrant
Stock into shares of the Company’s common stock (“Common Stock”) in accordance
with the Articles, then any Warrant shall thereafter be exercisable, prior to
the Expiration Date, into the number of shares of Common Stock into which the
Warrant Stock would have been convertible pursuant to the Charter if the
Automatic Conversion had not taken place.

Section 4. Division and Combination. This Warrant may be divided or combined
with other Warrants upon presentation at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Warrantholder or its agent or
attorney. The Company shall pay all expenses in connection with the preparation,
issue and delivery of Warrants under this Section 4, including any transfer
taxes resulting from the division or combination hereunder. The Company agrees
to maintain at its aforesaid office books for the registration of the Warrants.

Section 5. Registration Rights. The Company agrees that if, at any time, and
from time to time, the Board of Directors of the Company shall authorize the
filing of a registration statement under the Securities Act of 1933 on Form S-1,
S-3, or S-4 in connection with the proposed offer of any of its securities by it
or any of its stockholders, the Company shall: (A) promptly notify each Holder
that such registration statement will be filed and that the Common Stock
issuable to Holder upon exercise of this Warrant at the Exercise Price then in
effect (the “Registrable Securities”) will be included in such registration
statement at such Holder’s request; (B) cause such registration statement to
cover all of such Registrable Securities for which such Holder requests
inclusion; (C) use best efforts to cause such registration statement to become
effective as soon as practicable; (D) use best efforts to cause such
registration statement to remain effective until the earliest to occur of (i)
such date as the sellers of Registrable Securities have completed the
distribution described in the registration statement and (ii) such time that all
of such Registrable Securities are no longer, by reason of Rule 144 under the
Securities Act, required to be registered for the sale thereof by such Holders;
and (E) take all other reasonable action necessary under any federal or state
law or regulation of any governmental authority to permit all such Registrable
Securities to be sold or otherwise disposed of, and will

3 

 

maintain such compliance with each such federal and state law and regulation of
any governmental authority for the period necessary for such Warrantholder to
promptly effect the proposed sale or other disposition.

The right of any Warrantholder to request inclusion in any registration pursuant
to this Agreement shall terminate if all Registrable Securities may immediately
be sold under Rule 144.

Notwithstanding any other provision of this Section 5, the Company may at any
time, abandon or delay any registration commenced by the Company. In the event
of such abandonment by the Company, the Company shall not be required to
continue registration of shares requested by the Warrantholder for inclusion.

In connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required to include any of the
Registrable Securities in such underwriting unless they accept the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it, and then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Company. If
the total amount of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the amount of securities
sold other than by the Company that the underwriters determine in their sole
discretion is compatible with the success of the offering, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned pro rata among the selling stockholders
according to the total amount of securities entitled to be included therein
owned by each selling stockholder or in such other proportions as shall mutually
be agreed to by such selling stockholders).

Section 6. Reclassification, Etc. In case of any reclassification or change of
the outstanding Common of the Company (other than as a result of a subdivision,
combination or stock dividend), or in case of any consolidation of the Company
with, or merger of the Company into, another corporation or other business
organization (other than a consolidation or merger in which the Company is the
continuing corporation and which does not result in any reclassification or
change of the outstanding Common Stock of the Company) at any time prior to the
Expiration Date, then, as a condition of such reclassification, reorganization,
change, consolidation or merger, lawful provision shall be made, and duly
executed documents evidencing the same from the Company or its successor shall
be delivered to the Warrantholder, so that the Warrantholder shall have the
right prior to the Expiration Date to purchase, at a total price not to exceed
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable upon such reclassification,
reorganization, change, consolidation or merger by a holder of the number of
shares of Common Stock of the Company which might have been purchased by the
Warrantholder immediately prior to such reclassification, reorganization,
change, consolidation or merger, in any such case appropriate provisions shall
be made with respect to the rights and interest of the Warrantholder to the end
that the provisions hereof (including provisions for the adjustment of the
Exercise Price and of the number of shares purchasable upon exercise of this
Warrant) shall thereafter be applicable in relation to any shares of stock and
other securities and property thereafter deliverable upon exercise hereof.

Section 7. Reservation and Authorization of Capital Stock. The Company shall at
all times reserve and keep available for issuance such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.

Section 8. Stock and Warrant Books. The Company will not at any time, except
upon dissolution, liquidation or winding up, close its stock books or Warrant
books so as to result in preventing or delaying the exercise of any Warrant.

Section 9. Limitation of Liability. No provisions hereof, in the absence of
affirmative action by the Warrantholder to purchase Warrant Stock hereunder,
shall give rise to any liability of the Warrantholder to pay the Exercise Price
or as a stockholder of the Company (whether such liability is asserted by the
Company or creditors of the Company).

4 

 

Section 10. Transfer. Subject to compliance with the Securities Act and the
applicable rules and regulations promulgated thereunder, this Warrant and all
rights hereunder shall be transferable in whole or in part. Any such transfer
shall be made at the office or agency of the Company at which this Warrant is
exercisable, by the registered holder hereof in person or by its duly authorized
attorney, upon surrender of this Warrant together with the assignment hereof
properly endorsed, and promptly thereafter a new warrant shall be issued and
delivered by the Company, registered in the name of the assignee. Until
registration of transfer hereof on the books of the Company, the Company may
treat the Purchaser as the owner hereof for all purposes.

Section 11. Investment Representations; Restrictions on Transfer of Warrant
Stock. Unless a current registration statement under the Securities Act shall be
in effect with respect to the Warrant Stock to be issued upon exercise of this
Warrant, the Warrantholder, by accepting this Warrant, covenants and agrees
that, at the time of exercise hereof, and at the time of any proposed transfer
of Warrant Stock acquired upon exercise hereof, such Warrantholder will deliver
to the Company a written statement that the securities acquired by the
Warrantholder upon exercise hereof are for the account of the Warrantholder or
are being held by the Warrantholder as trustee, investment manager, investment
advisor or as any other fiduciary for the account of the beneficial owner or
owners for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at any such time) of offering and distributing such
securities (or any portion thereof).

Section 12. Loss, Destruction of Warrant Certificates. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Warrant and, in the case of any such loss, theft or destruction, upon receipt of
indemnity and/or security satisfactory to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same aggregate number of shares of Common Stock.

Section 13. Amendments. The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of both the Company and the Warrantholder.

Section 14. Notices Generally. Any notice, request, consent, other communication
or delivery pursuant to the provisions hereof shall be in writing and shall be
sent by one of the following means: (i) by registered or certified first class
mail, postage prepaid, return receipt requested; (ii) by facsimile transmission
with confirmation of receipt; (iii) by nationally recognized courier service
guaranteeing overnight delivery; or (iv) by personal delivery, and shall be
properly addressed to the Warrantholder at the last known address or facsimile
number appearing on the books of the Company, or, except as herein otherwise
expressly provided, to the Company at its principal executive office, or such
other address or facsimile number as shall have been furnished to the party
giving or making such notice, demand or delivery.

Section 15. Successors and Assigns. This Warrant shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns.

Section 16. Governing Law. In all respects, including all matters of
construction, validity and performance, this Warrant and the obligations arising
hereunder shall be governed by, and construed and enforced in accordance with
the laws of the State of Nevada.

 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

5 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by its Corporate Secretary.

Dated: April 09, 2015

Cross Click Media, Inc.
a Nevada Corporation

 

By:_______________________________

Gary R. Gottlieb, Corporate Secretary


6 

 

SUBSCRIPTION FORM

(to be executed only upon exercise of Warrant)

To:Cross Click Media, Inc.
8275 S. Eastern Avenue, Suite 200-661

Las Vegas, NV 89123

 

[Choose one or both of the paragraphs, as applicable]

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. 05), hereby

irrevocably elects to purchase __________ shares of the Common Stock covered by
such Warrant and

herewith makes payment of $__________, representing the full purchase price for
such shares at the price per

share provided for in such Warrant.

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. 051), hereby

irrevocably elects to exercise the right of conversion represented by the
attached Warrant for _____ shares of

Common Stock, and as payment therefore hereby directs Co-Signer, Inc. to
withhold _____ shares of

Common Stock that the undersigned would otherwise be entitled thereunder.

 

Dated: ____________

 

Name: Charles J. Kalina, III

Signature: _____________________

 Address: ______________________

 

 

 

 



7 

 

 